05/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0213


                                          DA 22-0213


TODD MARTIN RUDE,                                                            MAY 1 0 2022
                                                                         Bowen Cireenwood
              Petitioner and Appellant,                               Clers.: of Suprerne Court
                                                                                   rvIontana


       v.                                                          ORDER

STATE OF MONTANA,

              Respondent and Appellee.


      Todd Martin Rude has filed a verified Petition for an Out-of-Time Appeal. As
grounds, Rude indicates that he failed to file a timely appeal. He includes a Notice of
Appeal, where he explains that on March 1, 2022, the First Judicial District Court denied
his petition for postconviction relief. We requested a copy of this Order.
      M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[d"
      Rude's pleadings were received by this Court on April 28, 2022. His appeal is
timely because he has sixty days to perfect an appeal when the State of Montana is a party.
M. R. App. P. 4(5)(a)(i). We conclude that Rude has demonstrated extraordinary
circumstances to warrant an appeal. Therefore,
       IT IS ORDERED that Rude's Petition for an Out-of-Time Appeal is GRANTED.
       The Clerk of the Supreme Court is directed to file Rude's accompanying Notice of
Appeal as of the date of this Order.
       The Clerk is also directed to provide a copy of this Order to counsel of record and
to Todd Martin Rude personally.
       DATED this I V-,day of May, 2022.


                                                                 / /7 7          1e)
                                                               Chief Justice
    At       ii.<, 11&




         Justices




2